In a negligence action to recover damages for personal injuries, etc., plaintiffs appeal from a judgment of the Supreme Court, Orange County, entered November 4, 1976, after a jury trial, (1) on the ground of inadequacy insofar as the judgment is in their favor and (2) from the portion of the judgment which is against plaintiff Gordon Blewitt. Judgment affirmed, with costs. Subdivision 3 of section 673 of the Insurance Law provides: "Where there is no right of recovery for basic economic loss, such loss may nevertheless be pleaded and proved to the extent that it is relevant to the proof of noneconomic loss.” (Emphasis supplied.) Under the circumstances of this case Trial Term did not abuse its discretion in excluding proof of plaintiffs’ basic economic loss. Furthermore, the damages awarded were not inadequate as a matter of law. We would add, however, that in future cases any ruling by the trial court as to why proof of basic economic loss is or is not relevant to proof of noneconomic loss should be stated on the record, with the reasons therefor set forth. Hopkins, J. P., Margett, Damiani and O’Connor, JJ., concur.